IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1950
                             Filed August 19, 2020


IN THE MATTER OF THE GUARDIANSHIP OF Z.D.,

LAURA MINEART and JOHN MINEART,
     Appellants.
________________________________________________________________


     Appeal from the Iowa District Court for Jefferson County, Joel D. Yates,

Judge.



     The appellants appeal the district court’s denial of their motion to intervene.

AFFIRMED.



     Paul A. Miller of Miller Law Office, Fairfield, for appellants.

     Ashley F. Charnetski of Whitfield & Eddy, P.L.C., Des Moines, for appellees.



     Considered by Tabor, P.J., and May and Greer, JJ.
                                           2


MAY, Judge.

       This case concerns the guardianship of a minor child, Z.D. The child’s

maternal grandparents, John and Laura, appeal the district court’s denial of their

oral motion to intervene. We affirm.

       On June 17, 2019, the Z.D.’s paternal grandmother (Christy) and paternal

aunt (Hannah) filed a petition for guardianship. Both reside in Arizona. On June

19, Laura’s attorney entered an appearance on behalf of Laura.

       On June 26, the district court entered an order appointing temporary

guardians and scheduling trial. Given the limited record before it, the court noted

its hesitancy to “grant[] guardianship to out-of-state applicants,” i.e. Christy and

Hannah. So the court appointed John and Laura as Z.D.’s temporary guardians.

But the court pointed out that “[n]o application to intervene has been filed or

approved.”

       Fast forward to the trial on October 16. John and Laura still had not filed a

motion to intervene. The guardian ad litem (GAL) pointed this out and asked the

court to rule that John and Laura “are not parties . . . and, therefore, not entitled to

present evidence today.” The district court agreed. The court found on the record

that John and Laura “will not be allowed to present any evidence; that they have

not intervened; they have not sought to intervene; [and] they have not been

approved to intervene in this matter.” The court added “for clarification sake” that

John and Laura’s attorney had made an oral motion to intervene on the record

during trial. But the court found “it [was] not timely and [was] not consistent or

pursuant to the Rules of Civil Procedure once the record was open.” On appeal,

John and Laura claim the court erred in denying their oral motion.
                                         3

       Iowa Rule of Civil Procedure 1.407 governs interventions. See also Iowa

Code § 633.555 (2019) (“All other pleadings and the trial of the cause shall be

governed by the rules of civil procedure.”). It provides, in relevant part, that “[a]

person desiring to intervene shall serve a motion to intervene upon the parties.

The motion shall state grounds therefor and shall be accompanied by a pleading

setting forth the claim or defense for which intervention is sought.” Iowa R. Civ. P.

1.407(3). The rule also requires motions to intervene to be “timely.” Iowa R. Civ.

P.1.407(1), (2).

       Despite a reminder from the district court, John and Laura filed no motion

to intervene before trial. See In re Guardianship of Steelman, No. 13-0846, 2014
WL 635798, at *3 (Iowa Ct. App. Feb. 19, 2014) (“Our supreme court long ago held

intervention can only be by petition, and with compliance with our rules of civil

procedure.”); see also In re K.N., No. 17-0010, 2017 WL 1278370, at *1 (Iowa Ct.

App. Apr. 5, 2017). Instead, they waited until trial had begun—and then they only

made an oral motion to intervene after the GAL raised the issue. Like the district

court, we find their motion did not comply with rule 1.407. For one thing, we doubt

their day-of-trial oral motion was “timely” as required by rule 1.407(1) and (2). In

any event, their motion was not “accompanied by a pleading setting forth the claim

or defense for which intervention is sought” as required by rule 1.407(3). So the

district court was right to refuse intervention. See In re H.N.B., 619 N.W.2d 340,

342 (Iowa 2000) (“Our review of a denial of a motion to intervene is for the

correction of errors at law.”); see also In re D.E., No. 13-0554, 2013 WL 4769378,

at *2 (Iowa Ct. App. Sept. 5, 2013) (affirming the denial of an oral motion to

intervene that was made in the middle of a permanency hearing; noting the trial
                                          4


court “was not obligated to delay the proceedings until resolution of the motion,

particularly where [the movant] had been previously advised of his lack of

standing”).

       But John and Laura contend that denial of their motion was not in Z.D.’s

best interest. This argument was not presented to the court below. So we decline

to address it on appeal. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002)

(“It is a fundamental doctrine of appellate review that issues must ordinarily be both

raised and decided by the district court before we will decide them on appeal.”).

       We affirm without further opinion. See Iowa Ct. R. 21.26(1)(e).

       AFFIRMED.